Per Curiam.
Take the rule. The necessity of this course
results from the provisions of the act of assembly limiting the right of prosecuting a writ of certiorari to the period of ninety days after the making of a final decree in the Orphans’ Court, Rev. Laws, 787, sec. 33, in consequence of which, it frequently happens, that the certiorari must be returnable here, before it can be presented to the Orphans’ Court, and be responded to by that court. It is reasonable in such cases that the writ should be continued and time given to obtain and perfect a proper return thereto, by a rule of this court.